10/6/2020                                                              Case.net: 20PR-CC00029 - Docket Entries




                                                                                               Search for Cases by: Select Search Method...

  Judicial Links    |   eFiling   |    Help      |   Contact Us    |   Print                                                                    Logon

                   20PR-CC00029 - MARSHALL S KILBURN V AUTOSPORT ACQUISITIONS, ET
                                             AL (E-CASE)


                                      This information is provided as a service and is not considered an official court record.
                                                     Sort Date Entries:           Descending                 Display Options: All Entries
                                                                               Ascending


  09/28/2020            Motion for Change of Venue
                        Application for Change of Venue As a Matter of Right.
                          Filed By: MATTHEW GLENN
                          On Behalf Of: MARSHALL SCOTT KILBURN

  09/24/2020            Family Member/Roommate Served
                        Document ID - 20-SMOS-69; Served To - SUHANICH, TIMOTHY M; Server - MONROE COUNTY
                        WISCONSIN SHERIFF; Served Date - 17-SEP-20; Served Time - 13:40:00; Service Type - Sheriff
                        Department; Reason Description - Served; Service Text - Left with Tiffany Schanich
                        Notice of Service
                        Return of Summons - Timothy Suhanich.
                          Filed By: MATTHEW GLENN
                          On Behalf Of: MARSHALL SCOTT KILBURN

  09/10/2020            Summons Issued-Circuit
                        Document ID: 20-SMOS-69, for SUHANICH, TIMOTHY M.
                        Summons Issued-Circuit
                        Document ID: 20-SMOS-68, for AUTOSPORT ACQUISITIONS, LLC.
                        Case Review Scheduled
                          Scheduled For: 12/11/2020; 9:00 AM ; BENJAMIN FREDERICK LEWIS; Perry

  09/04/2020            Filing Info Sheet eFiling
                            Filed By: MATTHEW GLENN
                        Confidential Address Filed
                        Confidential Case Filing Information Sheet - Non-Domestic Relations.
                          Filed By: MATTHEW GLENN
                          On Behalf Of: MARSHALL SCOTT KILBURN
                        Pet Filed in Circuit Ct
                        Petition for Damages.
                           Filed By: MATTHEW GLENN
                                                                                                                                  Ex. A
                        Judge Assigned
 Case.net Version 5.14.0.18                                            Return to Top of Page                                        Released 09/01/2020




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                             1/1
                                                                                                       Electronically Filed - Perry - September 04, 2020 - 12:42 PM
                                                                               20PR-CC00029

               IN THE CIRCUIT COURT OF PERRY COUNTY, MISSOURI

MARSHALL KILBURN,                             )
                                              )
                Plaintiff,                    )
                                              )
v.                                            )       Case No.____________________
                                              )
AUTOSPORT ACQUISITIONS, LLC,                  )       JURY TRIAL DEMANDED
Serve: Registered Agent                       )
       Jacob Spirer                           )
       2349 South Avenue                      )
       La Crosse WI 54601                     )
                                              )
and                                           )
                                              )
TIMOTHY SUHANICH,                             )
10375 Harmony                                 )
Sparta WI 54656                               )
                                              )
                Defendants.                   )


                                  PETITION FOR DAMAGES

        COMES NOW, Plaintiff, Marshall Kilburn, by and through his counsel, Cook, Barkett,

Ponder, & Wolz, L.C., and for his cause of action against Defendants Autosport Acquisitions, LLC

and Timothy Suhanich, states and alleges as follows:

                              ALLEGATIONS COMMON TO ALL COUNTS

     1. At all times relevant hereto, Plaintiff was a citizen and resident of Cape Girardeau County,

        Missouri.

     2. At all times relevant hereto, Defendant Autosport Acquisitions, LLC was a business

        incorporated in the state of Wisconsin and was authorized to conduct business as a common

        carrier nationwide.

     3. At all times relevant hereto, Defendant Timothy Suhanich (hereinafter “Defendant

        Suhanich”) was a citizen and resident of the State of Wisconsin.


                                                  1
                                                                                                      Electronically Filed - Perry - September 04, 2020 - 12:42 PM
4. Venue and jurisdiction are proper in this court pursuant to R.S.Mo 508.010 in that this

   action arises from conduct which occurred in Perry County, Missouri.

5. At all times relevant hereto, Defendant Suhanich was acting as an agent and/or employee

   within the course and scope of his employment with Defendant Autosport Acquisitions.

6. On or about November 25, 2019, Defendant Suhanich was operating a truck owned by

   Autosport Acquisitions in a southernly direction on U.S. Highway 55.

7. On or about November 25, 2019, Plaintiff was lawfully stopped on the shoulder of

   Highway 55 to make vehicle repairs.

8. At all times herein, plaintiff remained off the drivable portion of Highway 55.

9. On or about November 25, 2019, Defendant Suhanich, in a careless and imprudent manner,

   drove his vehicle off the main travel portion of U.S. Highway 55 where it struck Plaintiff

   Kilburn.

10. On or about November 25, 2019, Defendant Suhanich was operating his vehicle without a

   driver’s license.

11. After the accident, Defendant Suhanich left the scene without giving his name, address, or

   other relevant information to the appropriate authorities.

                                           COUNT I

        NEGLIGENCE – DEFENDANT AUTOSPORT ACQUISITIONS, LLC.

12. To the extent they are not inconsistent with this Count, Plaintiff incorporates the allegations

   in paragraphs 1-9 as if fully set forth herein.

13. At all times relevant hereto, Defendant Suhanich was acting as an agent and/or employee

   within the course and scope of his employment with Defendant Autosport Acquisitions.




                                              2
                                                                                                         Electronically Filed - Perry - September 04, 2020 - 12:42 PM
   14. In colliding with Plaintiff’s vehicle, Defendant Suhanich operated Defendant Autosport

       Acquisitions’ vehicle negligently in one or more of the following respects:

           a. Failed to exercise the highest degree of care to keep a careful lookout so as

               to discover Plaintiff prior to the collision;

           b. Allowed his vehicle to leave the drivable portion of the roadway where it

               struck Plaintiff;

           c. Drove too fast for the conditions.

   15. As a direct and proximate result of the negligence of Defendant Autosport Acquisitions,

       Plaintiff suffered injuries to his right and left legs, skull, neck and back.

   16. As a direct and proximate result of the negligence of Defendant Autosport Acquisitions,

       Plaintiff suffered past and future medical expenses and past and future pain and suffering

       and loss of enjoyment of life.

       WHEREFORE, Plaintiff Marshall Kilburn prays for judgment against Defendant

Autosport Acquisitions, LLC, for such sums as are fair and reasonable in an amount in excess of

$25,000, together with any and all costs incurred, and for such other relief as the Court may deem

just and proper.

                                                 COUNT II

                              NEGLIGENCE – TIMOTHY SUHANICH

   17. To the extent they are not inconsistent with this Count, Plaintiff incorporates the allegations

       in paragraphs 1-14 as if fully set forth herein.

   18. At all times relevant hereto, Defendant Suhanich was acting as an agent and/or employee

       within the course and scope of his employment with Defendant Autosport Acquisitions.




                                                  3
                                                                                                         Electronically Filed - Perry - September 04, 2020 - 12:42 PM
   19. In colliding with Plaintiff’s vehicle, Defendant Suhanich operated Defendant Autosport

       Acquisitions vehicle negligently in one or more of the following respects:

           a. Failed to exercise the highest degree of care to keep a careful lookout so as

               to discover Plaintiff prior to the collision;

           b. Allowed his vehicle to leave the drivable portion of the roadway where it

               struck Plaintiff;

           c. Drove too fast for the conditions.

   20. As a direct and proximate result of the negligence of Defendant Suhanich, Plaintiff suffered

       injuries to his right and left legs, skull, neck and back.

   21. As a direct and proximate result of the negligence of Defendant Suhanich, Plaintiff suffered

       past and future medical expenses and past and future pain and suffering and loss of

       enjoyment of life.

       WHEREFORE, Plaintiff Marshall Kilburn prays for judgment against Defendant Timothy

Suhanich, for such sums as are fair and reasonable in an amount in excess of $25,000, together

with any and all costs incurred, and for such other relief as the Court may deem just and proper.

                                            COUNT III

                             PUNITIVE DAMAGES--SUHANICH

   22. To the extent they are not inconsistent with this Count, Plaintiff incorporates the allegations

       in paragraphs 1-20 as if fully set forth herein.

   23. The actions described above taken by Defendant Suhanich were reckless, willful and

       wanton, and done with complete disregard for human safety.

   24. As a direct and proximate result of the negligence of Defendant Suhanich, Plaintiff suffered

       injuries to his right and left legs, skull, neck and back.



                                                  4
                                                                                                         Electronically Filed - Perry - September 04, 2020 - 12:42 PM
   25. As a direct and proximate result of the negligence of Defendant Suhanich, Plaintiff suffered

       past and future medical expenses and past and future pain and suffering and loss of

       enjoyment of life.

       WHEREFORE, Plaintiff prays for judgment against the Defendant Suhanich for punitive

damages in such and amount as will serve to punish the Defendant and for his reckless, willful

and wanton conduct and deter Defendant and others from similar conduct in the future, which

sum is in excess of 3 million dollars ($3,000,000.00), for her costs expended herein, and for such

other and further relief as the Court deems necessary and proper.

                                            COUNT IV

              PUNITIVE DAMAGES—AUTOSPORT ACQUISITIONS, LLC

   26. To the extent they are not inconsistent with this Count, Plaintiff incorporates the allegations

       in paragraphs 1-23 as if fully set forth herein.

   27. By allowing Timothy Sahunich to operate their vehicle when he did not have a license,

       Defendant Autosport Acquisitions behaved in a willful, wanton and reckless manner.

   28. As a direct and proximate result of the negligence of Defendant Autosport Acquisitions,

       Plaintiff suffered injuries to his right and left legs, skull, neck and back.

   29. As a direct and proximate result of the negligence of Defendant Autosport Acquisitions,

       Plaintiff suffered past and future medical expenses and past and future pain and suffering

       and loss of enjoyment of life.

       WHEREFORE, Plaintiff prays for judgment against the Defendant Autosport

Acquisitions, LLC for punitive damages in such and amount as will serve to punish the

Defendant and for his reckless, willful and wanton conduct and deter Defendant and others from

similar conduct in the future, which sum is in excess of 3 million dollars ($3,000,000.00), for his


                                                  5
                                                                                                Electronically Filed - Perry - September 04, 2020 - 12:42 PM
costs expended herein, and for such other and further relief as the Court deems necessary and

proper.

                                            Respectfully Submitted,

                                            COOK, BARKETT, PONDER & WOLZ, L.C.



                                             By:    /s/Matthew D. Glenn_______________
                                                    Matthew D. Glenn - #53671
                                                    1610 N. Kingshighway, Suite #201
                                                    Cape Girardeau, MO 63701
                                                    Ph: 573-335-6651 Fax: 573-335-6182
                                                    Email: mglenn@cbpw-law.com



                                            ADAM GOHN, L.C.


                                            By: /s/Adam E. Gohn___________________
                                                  Adam E. Gohn, #65533
                                                  P.O. Box 619
                                                  Cape Girardeau, MO. 63702
                                                  Phone: (573) 979-3183
                                                  Email: notice@adamgohn.law

                                            Attorneys for Plaintiff




                                                6
               IN THE 32ND JUDICIAL CIRCUIT, PERRY COUNTY, MISSOURI

 Judge or Division:                                           Case Number: 20PR-CC00029
 BENJAMIN FREDERICK LEWIS
 Plaintiff/Petitioner:                                        Plaintiff’s/Petitioner’s Attorney/Address:
 MARSHALL SCOTT KILBURN                                       MATTHEW GLENN
                                                              COOK BARKETT PONDER & WOLZ LC
                                                              P O BOX 1180
                                                              1610 N KINGSHIGHWAY, SUITE 201
                                                        vs.   CAPE GIRARDEAU, MO 63702-1180
 Defendant/Respondent:                                        Court Address:
 AUTOSPORT ACQUISITIONS, LLC                                  15 WEST STE MARIE
 Nature of Suit:                                              SUITE 2
 CC Pers Injury-Vehicular                                     PERRYVILLE, MO 63775                                        (Date File Stamp)
                            Summons for Personal Service Outside the State of Missouri
                                                         (Except Attachment Action)
  The State of Missouri to:     AUTOSPORT ACQUISITIONS, LLC
                                Alias: SERVE: REGISTERED AGENT
                                              JACOB SPIRER, 2349 SOUTH AVENUE, LACROSSE WI 54601
  2333 SOUTH AVENUE
  LA CROSSE, WI 54601

      COURT SEAL OF             You are summoned to appear before this court and to file your pleading to the petition, copy of
                                which is attached, and to serve a copy of your pleading upon the attorney for the
                                plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                                you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                                taken against you for the relief demanded in this action.
                                        Sept. 10, 2020                                    /s/ Donna Schremp, deputy
                                ___________________________________                _______________________________________________
      PERRY COUNTY                                   Date                                                Clerk
                                Further Information:
                                                 Officer’s or Server’s Affidavit of Service
      I certify that:
      1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
      2. My official title is __________________________________ of ______________________ County, ________________ (state).
      3. I have served the above summons by: (check one)
                 delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                 leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                 defendant/respondent with _________________________________, a person of the defendant’s/respondent’s family
                 over the age of 15 years who permanently resides with the defendant/respondent.
                 (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                 __________________________________________ (name) ___________________________________________ (title).
                  other: ___________________________________________________________________________________________.
      Served at ______________________________________________________________________________________ (address)
      in _____________________________County, _______________ (state), on _______________ (date) at ____________ (time).

      _________________________________________________                         ______________________________________________________
                    Printed Name of Sheriff or Server                                           Signature of Sheriff or Server
                              Subscribed and sworn to before me this ___________ (day) ______________ (month) _________ (year).
                                I am: (check one)   the clerk of the court of which affiant is an officer.
                                                    the judge of the court of which affiant is an officer.
                                                    authorized to administer oaths in the state in which the affiant served the above
           (Seal)
                                                     summons. (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            __________________________________________________________
                                                                                                Signature and Title
    Service Fees
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                           See the following page for directions to officer making return on service of summons.
OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-68             1 of 2 (20PR-CC00029)          Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                        506.500, 506.510 RSMo
                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant’s/respondent’s refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-68      2 of 2 (20PR-CC00029)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                               506.500, 506.510 RSMo
              IN THE 32ND JUDICIAL CIRCUIT, PERRY COUNTY, MISSOURI

 Judge or Division:                                          Case Number: 20PR-CC00029
 BENJAMIN FREDERICK LEWIS
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 MARSHALL SCOTT KILBURN                                      MATTHEW GLENN
                                                             COOK BARKETT PONDER & WOLZ LC
                                                             P O BOX 1180
                                                             1610 N KINGSHIGHWAY, SUITE 201
                                                       vs.   CAPE GIRARDEAU, MO 63702-1180
 Defendant/Respondent:                                       Court Address:
 AUTOSPORT ACQUISITIONS, LLC                                 15 WEST STE MARIE
 Nature of Suit:                                             SUITE 2
 CC Pers Injury-Vehicular                                    PERRYVILLE, MO 63775                                        (Date File Stamp)
                           Summons for Personal Service Outside the State of Missouri
                                                        (Except Attachment Action)
  The State of Missouri to: TIMOTHY M SUHANICH
                            Alias:
  10375 HARMONY
  SPARTA, WI 54656

     COURT SEAL OF             You are summoned to appear before this court and to file your pleading to the petition, copy of
                               which is attached, and to serve a copy of your pleading upon the attorney for the
                               plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                               you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                               taken against you for the relief demanded in this action.
                                        Sept. 10, 2020
                               ___________________________________                        /s/ Donna Schremp, deputy
                                                                                  _______________________________________________
      PERRY COUNTY                                  Date                                                Clerk
                               Further Information:
                                                Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is __________________________________ of ______________________ County, ________________ (state).
     3. I have served the above summons by: (check one)
                delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with _________________________________, a person of the defendant’s/respondent’s family
                over the age of 15 years who permanently resides with the defendant/respondent.
                (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                __________________________________________ (name) ___________________________________________ (title).
                 other: ___________________________________________________________________________________________.
     Served at ______________________________________________________________________________________ (address)
     in _____________________________County, _______________ (state), on _______________ (date) at ____________ (time).

     _________________________________________________                          ______________________________________________________
                   Printed Name of Sheriff or Server                                            Signature of Sheriff or Server
                             Subscribed and sworn to before me this ___________ (day) ______________ (month) _________ (year).
                               I am: (check one)   the clerk of the court of which affiant is an officer.
                                                   the judge of the court of which affiant is an officer.
                                                   authorized to administer oaths in the state in which the affiant served the above
          (Seal)
                                                    summons. (use for out-of-state officer)
                                                    authorized to administer oaths. (use for court-appointed server)
                                                                           __________________________________________________________
                                                                                               Signature and Title
    Service Fees
    Summons        $___________________
    Non Est        $___________________
    Mileage        $___________________ (_______________miles @ $ _______ per mile)
    Total          $___________________
                             See the following page for directions to officer making return on service of summons.

OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-69             1 of 2 (20PR-CC00029)           Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                         506.500, 506.510 RSMo
                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant’s/respondent’s refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-69      2 of 2 (20PR-CC00029)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                               506.500, 506.510 RSMo
Electronically Filed - Perry - September 24, 2020 - 02:08 PM
                                                                                                     Electronically Filed - Perry - September 28, 2020 - 01:32 PM
              IN THE CIRCUIT COURT OF PERRY COUNTY, MISSOURI

MARSHALL KILBURN,                            )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )       Case No. 20PR-CC00029
                                             )
AUTOSPORT ACQUISITIONS, LLC,                 )       JURY TRIAL DEMANDED
And TIMOTHY SUHANICH,                        )
                                             )
               Defendants.                   )

                            APPLICATION FOR CHANGE OF VENUE
                                  AS A MATTER OF RIGHT

       COMES NOW Plaintiff, by its attorneys, Cook, Barkett, Ponder & Wolz, L.C. and

requests that this case transferred as a matter of right under Rule 51.03 because Perry County has

less than seventy-five thousand (75,000) inhabitants. Plaintiff also requests a change of judge

pursuant to the Missouri Rules of Civil Procedure.

                                             Respectfully submitted,

                                             COOK, BARKETT, PONDER & WOLZ, LC

                                             By: ___/s/Matthew D. Glenn_______________
                                                    Matthew D. Glenn #53671
                                                    1610 N. Kingshighway, Suite 201
                                                    P.O. Box 1180
                                                    Cape Girardeau, MO 63702-1180
                                                    573-335-6651 - Fax: 573-335-6182
                                                    E-mail: mglenn@cbpw-law.com

                                             ADAM GOHN, L.C.

                                             By: /s/Adam E. Gohn___________________
                                                   Adam E. Gohn, #65533
                                                   P.O. Box 619
                                                   Cape Girardeau, MO. 63702
                                                   Phone: (573) 979-3183
                                                   Email: notice@adamgohn.law

                                             Attorneys for Plaintiff
